MEMORANDUM **
Marshall A. Lichterman appeals from his sentence imposed after his jury trial conviction for wire fraud, in violation of 18 U.S.C. § 1343, and interstate travel in execution of a fraud, in violation of 18 U.S.C. § 2314. We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
In his briefs before this court, Lichterman has raised issues related to his sentence, but not his conviction. We vacate and remand for the district court to resentence Lichterman consistent with the principles announced by the Supreme Court in United States v. Booker, — U.S. -, -, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 400 F.3d 646, No. 02-30326, 2005 WL 350811 (9th Cir. Feb.9, 2005).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.